Order entered October 29, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00820-CV

                         BRIGHT EXCAVATION, INC., Appellant

                                              V.

    POGUE CONSTRUCTION CO., LP AND HARTFORD FIRE INSURANCE CO.,
                              Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-00591

                                          ORDER
       Before the Court is appellant’s October 25, 2018 second unopposed motion for extension

of time to file brief. We GRANT the motion and ORDER the brief be filed no later than

November 19, 2018. We caution that further extension requests will be disfavored.


                                                    /s/   ADA BROWN
                                                          JUSTICE